EXHIBIT 10.6

 

 

[exh106_01.jpg]

C HARITABLE G IFT A GREEMENT This Gift Agreement (the “Agreement”) is made as of
June 3 , 2019 (the “Effective Date”) by and between RenovaCare, Inc . (the
“Donor”) and the University of Pittsburgh – of the Commonwealth System of Higher
Education, a Pennsylvania non - profit corporation (the “University”) . In
consideration of the mutual promises and covenants herein, the sufficiency of
which is hereby acknowledged, and intending to be legally bound, the parties
agree as follows : 1. Gift . The Donor agrees to give $ 250 , 000 to the
University for the purpose described below (the “Gift”) . The Gift shall be paid
quarterly, with the first payment on or before July 1 , 2019 . 2. Use of Gift .
The Gift is being given to support the University’s scientific research
activities at the McGowan Institute for Regenerative Medicine through its
Gerlach Laboratory . The Gerlach Laboratory has been, and continues to be,
engaged in investigations and research of regenerative medicine technologies,
including skin stem cells and their therapeutic potential in skin regeneration .
The gift will be used for general support of the activities of the laboratory,
including salaries for a researcher and research coordinator, and shall be used
for such expenses which are incurred subsequent to the date of the first payment
by the Donor and not for expenses incurred prior thereto . The gift is not
intended to be used for overhead expenses . The use of the Gift shall be under
the direction of William R . Wagner, PhD, as Director of the McGowan Institute .
The Donor, the University, and Dr . Gerlach agree that no data, results, or
conclusions arising from research in Professor Gerlach’s laboratory will be
communicated to the Donor prior to the information becoming publicly available .
The Gift funds shall be used for the purpose described herein unless the parties
agree in writing to an alternative use . The parties acknowledge and agree that
(i) the Gift is not in lieu of any other payments due to the University or its
faculty pertaining to any research, consulting, or other agreements and (ii) any
funding or materials provided by the Donor in support of a specific research
project to be undertaken by the University that will be focused on the
evaluation or further development of any intellectual property owned by, or
optioned or licensed to, the Donor shall be classified as a sponsored research
project and properly documented through the University’s Office of Research . 3.
Nature of Gift . This Gift is a charitable donation without any expectation of
any financial benefit in return to the Donor . The parties understand and agree
that funding provided by the Donor is not contingent in any way upon any
agreement by the University to purchase or recommend, or arrange for the
purchase or recommending of, any service, product, goods or equipment
manufactured, provided or sold by the Donor . This Gift will be managed by the
University in accordance with its policies and procedures, including its
Industry Relationship Policy ( www . coi . pitt .
edu/industryrelationships/policy . htm ) . 4. Confidentiality . Recognition of
this donation in the University’s donor listings will be in the corporate name
identified in this Agreement, unless otherwise indicated by the Donor . It is
agreed that a public announcement or press release concerning this Agreement or
the participation of the parties shall be made, only withthe prior consent of
both parties . Except as provided herein, each party agrees not to use the name,
logo, or image of the other party in any written public statement without
express written consent of the other party . 5. Termination ; Governing Law ;
Entire Agreement ; Counterparts . The term of this Agreement commences on the
Effective Date and shall terminate at the end of the calendar quarter in which
Gift funds have been fully expended . This Agreement shall be governed by and
subject to the laws of the Commonwealth of Pennsylvania, excluding its choice of
law provisions . This Agreement constitutes the entire agreement between the
parties hereto with regard to the subject matter of this Agreement, there being
no prior written or oral promises or representations not incorporated herein
with respect to such matters . This Agreement may be executed in any number of
counterparts, all of which shall constitute one DocuSign Envelope ID: 0F990025 -
BDDB - 4B95 - 9B03 - 689A9C5E7568

 

 

[exh106_02.jpg]

RenovaCare, Inc. By: Name: Jatinder S. Bhogal Title: Chief Operating Officer
UNIVERSITY OF PITTSBURGH – OF THE COMMONWEALTH SYSTEM OF HIGHER EDUCATION By:
Name: Kristin Davitt Ti t le: Vice Chancellor, Development and Alumni Relations
The terms and conditions of this Charitable Gift Agreement are hereby
acknowledged by: William R. Wagner, PhD Jörg C. Gerlach, MD, PhD DocuSign
Envelope ID: 0F990025 - BDDB - 4B95 - 9B03 - 689A9C5E7568 Charitable Gift
Agreement – University of Pittsburgh Page 2 of 2 agreement . If any provision of
this Agreement is found to conflict with or violate any federal or state law or
regulation, then that provision will be modified to bring the language into
compliance with the conflicting law or regulation . IN WITNESS WHEREOF , the
parties hereto have entered into this Agreement as of the Effective Date set
forth above.

